In an action to foreclose a mortgage, the defendants 14 First Street Corporation and Ralph Casella appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Richmond County (Rosenberg, J.), dated May 21, 2001, as confirmed that portion of the Referee’s report which calculated the amount due on the mortgage.
Ordered that on the Court’s own motion, the appellants’ notice of appeal from an order of the same court dated January 9, 2001, is deemed a premature notice of appeal from the judgment (see, CPLR 5520 [c]); and it is further,
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The portion of the Referee’s report which calculated the amount due on the mortgage was properly confirmed, since those findings were supported by the record (see, Mondello v Mondello, 253 AD2d 861; Namer v 152-54-56 W. 15th St. Realty Corp., 108 AD2d 705; Kardanis v Velis, 90 AD2d 727).
The appellants’ remaining contentions are without merit. O’Brien, J. P., Florio, Schmidt and Townes, JJ., concur.